It is without dispute that on January 5, 1932, W. M. Bishop was the owner of the lands upon which were grown the crops here involved. Upon that date he executed to appellees a mortgage covering and conveying his crops to be grown on said lands during the year 1932. The crops here in litigation were so grown.
Appellants' claim is based upon a landlord's lien upon said crops; they purchasing the lands in question from Bishop subsequent to the execution by him of the above-mentioned mortgage, and he thereupon becoming their tenant for the balance of the year of 1932.
But appellees' title to the said crops was not thereby disturbed; it being admittedly efficacious when created. Code 1923, § 9008; Gatlin v. King, 22 Ala. App. 627, 118 So. 678.
The question as to whether or not appellees' mortgage had been fully satisfied, etc., prior to the institution of these proceedings, was, under the evidence, one to be settled by the court, sitting, as it did, without, but to all legal intents as, a jury. In such cases, under the circumstances here existent, "this court will not disturb the conclusion [of the trial court on the facts] unless it is plainly and palpably contrary to the weight of the evidence." Gillespie v. Bartlett Byers, 211 Ala. 560, 100 So. 858, 860. It is not so here, and the judgment appealed from is affirmed.
Affirmed.